DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 06/21/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/21 has been entered.
 	The reply filed 06/21/21 affects the application 16/672,783 as follows:
1.    The declaration of Hisao Ekimoto, submitted by Applicant on 02 July 2021 under 37 CFR § 1.132, is acknowledged and will be further discussed below. Claims 6 and 15 have been amended. Claims 3, 4, 11-13 have been canceled. New claims 17-20 have been added. The rejections of the office action mailed 01/21/21 are modified as necessitated by Applicant’s amendment and are set forth herein below.                              
2.     The responsive is contained herein below.
Claims 1, 6-8, 10, 15-20 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

Claims 1, 7, 17, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ekimoto    (EP 2005954 A2; of record) in view of Huntly et al. (Nature Reviews | Cancer, Vol 5, April 2005, 311-321). 
Claim 1 is drawn to a method for inhibiting growth of a cancer stem cell in a subject, the method comprising contacting the cancer stem cell with a retinoid agonist and an anticancer drug, thereby inhibiting the growth of the cancer stem cell, wherein the retinoid agonist is tamibarotene (Am-80).  
Ekimoto discloses a compound or composition comprising a retinoid agonist wherein said retinoid agonist is tamibarotene (TM-411) and a tubulin-interacting anticancer drug, taxotere (DXL) (see page 5, [0024]-[0027]).  
Furthermore, Ekimoto discloses Applicant’s compound or composition comprising a retinoid agonist, tamibarotene (TM-411) and an antimetabolite anticancer drug, azacytidine (5-AZ) (see also Figs. 2 and 6 and page 3, [0011]).  Furthermore, it should be noted that Ekimoto discloses that the combination of TM-411 and 5-AZ produces a synergistic effect on growth-suppressing activity of human acute promyelocytic leukemia cell line HL-60 (see page 3, [0011]).  In addition, Ekimoto discloses that TM-411 and 5-AZ produces a synergistic effect on the growth-suppressing activity of human multiple myeloma cell line RPMl8226 (see page 4, [0011]).  
In addition, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation. The first drug contains a synthetic retinoid or a pharmaceutically acceptable 
Also, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation (see abstract and claims).  That is, Ekimoto discloses that a kit can comprises his composition.
The difference between Applicant’s method and the method taught by Ekimoto is that Ekimoto does not explicitly disclose treating cancer cells that are cancer stem cells in the subject.  
Huntly et al. disclose that many cancers seem to depend on a small population of cancer stem cells’ for their continued growth and propagation. The leukaemia stem cell (LSC) was the first such cell to be described (see abstract). Also, Huntly et al. disclose that the LSC is likely to be the most crucial target in the treatment of leukaemias, and a thorough understanding of its biology and that particularly of how the LSC differs from the HSC (haematopoietic stem cell) might allow it to be selectively targeted, improving therapeutic outcome (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) 
One having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug.
It should be noted that it is obvious to contact the cancer stem cell with the retinoid
agonist and the anticancer drug for different times and time periods based on factors such as the severity or condition of the cancer stem cell and the type of subject treated such as at least one day and especially since Ekimoto discloses that the retinoid can be administered at a dosage for .

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ekimoto and Huntly et al. as applied in claim 1 above and further in view of McNamara et al. (Clin Cancer Res 2008;14(17) September 1, 2008, 5311-5313).
The difference between Applicant’s method and the method taught by Ekimoto and Huntly et al. is that Ekimoto and Huntly et al. do not explicitly disclose also using or administering a rexinoid agonist.  
McNamara et al. disclose that the rexinoid bexarotene (Targretin) has been shown to be effective in acute myeloid leukemia (AML) cell lines by inhibiting proliferation and inducing differentiation (see page 5311, left col. 2nd paragraph).  Furthermore, McNamara et al. disclose the administration Bexarotene at daily doses of 100 to 400 mg/m2 (see page 5311, right col. 1st paragraph).  Also, McNamara et al. disclose that bexarotene is safe and potentially useful for the treatment of non-M3 AML patients (page 5412, right col., last paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), and to also treat or contact the cancer stem cells with the rexinoid agonist bexarotene, thereby inhibiting the growth of the cancer stem cells in said subject, because one of ordinary skill in the 
One having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), and to also treat or contact the cancer stem cells with the rexinoid agonist bexarotene, thereby inhibiting the growth of the cancer stem cells in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) and the rexinoid agonist bexarotene which both treats leukemia would also treat the leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug, and also because McNamara et al. disclose that bexarotene can also treat leukemia.
It should be noted that it is obvious to also use or contact the leukemia cancer stem cells with an anticancer drug such as 5-aza-2'-deoxycytidine (5-AZ) as taught by Ekimoto. Also, it is obvious to use or administer the retinoid, rexinoid agonist bexarotene and anticancer drug in amounts or mg as taught or suggested by Ekimoto, Huntly et al. and McNamara et al. 
s 8, 10, 15, 16, 18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ekimoto (EP 2005954 A2; of record) in view of Huntly et al. (Nature Reviews | Cancer, Vol 5, April 2005, 311-321). 
Claim 8 is drawn to a method for treating cancer in a subject, the method comprising administering an effective amount of a retinoid agonist, and an anticancer drug to the subject to inhibit the growth of a cancer stem cell in the subject, wherein the retinoid agonist is tamibarotene (Am-80).  
Ekimoto discloses a compound or composition comprising a retinoid agonist wherein said retinoid agonist is tamibarotene (TM-411) and a tubulin-interacting anticancer drug, taxotere (DXL) (see page 5, [0024]-[0027]).  
Furthermore, Ekimoto discloses Applicant’s compound or composition comprising a retinoid agonist, tamibarotene (TM-411) and an antimetabolite anticancer drug, azacytidine (5-AZ) (see also Figs. 2 and 6 and page 3, [0011]).  Furthermore, it should be noted that Ekimoto discloses that the combination of TM-411 and 5-AZ produces a synergistic effect on growth-suppressing activity of human acute promyelocytic leukemia cell line HL-60 (see page 3, [0011]).  In addition, Ekimoto discloses that TM-411 and 5-AZ produces a synergistic effect on the growth-suppressing activity of human multiple myeloma cell line RPMl8226 (see page 4, [0011]).  
In addition, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation. The first drug contains a synthetic retinoid or a pharmaceutically acceptable organic or inorganic acid addition salt thereof, and the second drug contains a chemotherapeutic 
Also, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation (see abstract and claims).  That is, Ekimoto discloses that a kit can comprises his composition.
The difference between Applicant’s method and the method taught by Ekimoto is that Ekimoto does not explicitly disclose treating cancer cells that are cancer stem cells in a subject.  
Huntly et al. disclose that many cancers seem to depend on a small population of cancer stem cells’ for their continued growth and propagation. The leukaemia stem cell (LSC) was the first such cell to be described (see abstract). Also, Huntly et al. disclose that the LSC is likely to be the most crucial target in the treatment of leukaemias, and a thorough understanding of its biology and that particularly of how the LSC differs from the HSC (haematopoietic stem cell) might allow it to be selectively targeted, improving therapeutic outcome (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat cancer in a subject by inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer 
One having ordinary skill in the art would have been motivated to treat cancer in a subject by inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, comprising administering to the subject with the leukemia cancer stem cell a retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) in subject that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug.
It should be noted that it is obvious to also use or administer to the subject with the leukemia cancer stem cells an anticancer drug such as 5-aza-2'-deoxycytidine (5-AZ) as taught by Ekimoto and in amounts or mg as taught or suggested by Ekimoto and Huntly et al. Also, it should be noted that it is obvious to contact the cancer stem cell with the retinoid agonist and the 
Response to Arguments
Applicant's arguments and declaration with respect to claims 1, 6-8, 10, 15-20 have been considered but are not found convincing.
The Declaration under 37 CFR 1.132 filed 07/02/21 is insufficient to overcome the rejections of claims 1, 6-8, 10, 15-20 made under U.S.C. 103 (a) as set forth above. 
The declaration states that in the present invention, 5-AZ was used in combination with Am-80, and this unexpectedly led to a synergistic effect by demonstrating apoptosis, as well as the other technical effects shown by Am-80 alone. The result of the experiment using a combination of Am-80 and 5-AZ (i,e., an anticancer drug) an acute myeloid leukemia cells is provided as Example 18 in the present specification. Accordingly, the present specification provides supporting evidence to demonstrate that the combination of Am-80 and an anticancer drug is unexpectedly effective against acute myeloid leukemia.
However, the declaration has not described, explained or provided any calculations with respect to why the results or data obtained in the experiments or experimental methods which relates to the inhibition stem cell marker(s) are considered as being synergistic rather than being additive. Simply indicating that the results equate to synergism for the combination of Am-80 and 5-AZ does not equate to synergism or a synergistic effect absent require to show synergisim (e.g.; scientific calculations).
In re Hoellmantel, 139 U.S.P.Q. 496. In this respect, Ekimoto discloses that TM-411 (Am-80) and 5-AZ produces a synergistic effect on the growth-suppressing activity of human multiple myeloma cell line RPMl8226 (see page 4, [0011]).  Consequently, it is obvious to expect that this combination would produce a synergistic effect in inhibiting said human multiple myeloma cancer stem cells especially based on Ekimoto and Huntly et al.
Also, it should be noted that a showing must be commensurate with the scope of the claims.  In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed). In this light, Applicant’s claims (e.g.; independent claim 1) is drawn to the use of the retinoid agonist Am-80 and an anti-cancer drug (i.e.; any of the numerous anticancer drugs that are known to exist), each of which is not used in any specific amounts or concentrations although the declaration experiment uses Am-80 and 5-AZ and indicates or argues that synergy was obtained or observed for the combination of Am-80 and an anti-cancer drug. That is, Applicant’s showing is not commensurate with the scope of the claims. Also, Applicant’s claims (e.g.; independent claim 1) is drawn to “inhibiting growth of a cancer stem cell” (i.e.; any of the numerous cancer stem cell that are known to exist), although the declaration experiment uses Kasumi-1 acute leukemia that contain this specific or particular type cancer stem cells and indicates or argues that synergy was obtained or observed for the Kasumi-1 acute leukemia that contain this specific or particular type cancer stem cells (only).
Again, Applicant’s showing is not commensurate with the scope of the claims.
Furthermore, it should be noted that a convincing demonstration of actual synergy or synergistic effects should be supported by pertinent data based on determined or calculated numerical or statistical values or results that equates to synergy or synergistic effects. In other 
It should be noted that the Federal Circuit and USPTO have set a high bar for an inventor to overcome a finding of obviousness in a patent application by using evidence of unexpected synergistic results.  Synergy by itself is not enough to overcome an examiner’s prima facie case for obviousness; instead, the synergy must be unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited references.  Broad disclosures of synergy in the prior art weigh toward a finding of obviousness.  Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness.  To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art
Also, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Furthermore, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration.  It must be shown how the data evidencing synergy is commensurate in scope with the subject matter claimed.  However, as discussed above, Applicant’s alleged showing is not commensurate with the scope of the claims.  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), 
The declaration states that the combined effect of Am-80 and 5-AZ on breast cancer was examined and it was shown that the addition of 5-AZ exerted a strong ability to induce differentiation and induce apoptosis, which resulted in a synergistic effect. The results of the experiment using a combination of Am-80 and 5-AZ (i.e., an anticancer drug) on breast cancer cells is provided as Example 19 in the present specification.
However, the declaration has not described, explained or provided any calculations with respect to why the results or data obtained in the experiments or experimental methods which relates to the inhibition stem cell marker(s) are considered as being synergistic rather than being additive. Simply indicating that the results equate to synergism for the combination of Am-80 and 5-AZ does not equate to synergism or a synergistic effect absent require to show synergisim (e.g.; scientific calculations).
In addition, it should be noted that synergism may be expected or unexpected.  In re Hoellmantel, 139 U.S.P.Q. 496. In this respect, Ekimoto discloses that TM-411 (Am-80) and 5-AZ produces a synergistic effect on the growth-suppressing activity of human multiple myeloma cell line RPMl8226 (see page 4, [0011]).  Consequently, it is obvious to expect that this combination would produce a synergistic effect in inhibiting said human multiple myeloma cancer stem cells especially based on Ekimoto and Huntly et al.
In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed). In this light, Applicant’s claims (e.g.; independent claim 8) is drawn to the use of the retinoid agonist Am-80 and an anti-cancer drug (i.e.; any of the numerous anticancer drugs that are known to exist), each of which is not used in any specific amounts or concentrations although the declaration experiment uses Am-80 and 5-AZ and indicates or argues that synergy was obtained or observed for the combination of Am-80 and an anti-cancer drug. That is, Applicant’s showing is not commensurate with the scope of the claims. Also, Applicant’s claims (e.g.; independent claim 8) is drawn to “treating cancer (i.e.; any of the numerous cancers) in a subject” and “inhibiting the growth of a cancer stem cell (i.e.; any of the numerous cancer stem cell that are known to exist) in the subject”, although the declaration experiment uses breast cancer cells (MCF-7 cells) that contain breast cancer stem cells and indicates or argues that synergy was obtained or observed for breast cancer cells that contain breast cancer stem cells (only). Again, Applicant’s showing is not commensurate with the scope of the claims.
Furthermore, it should be noted that a convincing demonstration of actual synergy or synergistic effects should be supported by pertinent data based on determined or calculated numerical or statistical values or results that equates to synergy or synergistic effects. In other words, arguments that a potentiation is unexpected synergy without showing why said potentiation is considered synergistic does not equate to unexpected synergy.  
It should be noted that the Federal Circuit and USPTO have set a high bar for an inventor to overcome a finding of obviousness in a patent application by using evidence of unexpected synergistic results.  Synergy by itself is not enough to overcome an examiner’s prima facie case unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited references.  Broad disclosures of synergy in the prior art weigh toward a finding of obviousness.  Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness.  To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art
Also, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Furthermore, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration.  It must be shown how the data evidencing synergy is commensurate in scope with the subject matter claimed.  However, as discussed above, Applicant’s alleged showing is not commensurate with the scope of the claims.  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat cancer in a subject by inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, comprising administering to the subject with the leukemia cancer stem cell a retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) in subject that Huntly et al. disclose or suggest is part of or a small population of 
The Applicant argues that the declaration filed 10/16/20 shows or describes an experiment in order to illustrate this very important distinction between general cancer cells and cancer stem cells.  Furthermore the declaration indicates that their experiment show that with respect to the HepG2 containing a lot of cancer stem cells, Am-80 showed that initially the inhibitory activity was same as that of the conventional HepG2, but the longer the exposure time, the weaker the inhibitory activity. As a result, it can be said that the longer exposure time is required for inhibition of Am-80 on cancer stem cells. Therefore, the time dependency of Am-80 on the cancer stem cells was also discovered.
However, even though there is a difference or distinction between general cancer cells and cancer stem cells, the tamibarotene (TM-411) does inhibit the conventional HepG2 human hepatoma cells and HepG2 human hepatoma cells containing 13% of cancer stem cells.  Thus, it is obvious to expect that the tamibarotene (TM-411) would also inhibit the cancer stem cells of HepG2 human hepatoma cells.  Also, it should be noted that Applicant’s method (as claimed) does not require any specific period or length of time of treatment of cancer stem cells by tamibarotene (TM-411) nor any particular percent inhibition. Also, based on Ekimoto and Huntly et al. it is obvious to expect that tamibarotene (TM-411) would inhibit or treat the leukemia cancer stem cells. Thus, the Examiner does not consider inhibition of the growth of cancer stem cells as being surprising. In addition, it should be noted that Applicant’s method as claimed treats cancer stem cells which is not limited to any specific type of cancer stem cells. And thus, if one compound or drug tamibarotene (TM-411) can treat any specific type of cancer stem cells it does not appear that the cancer stem cells would be much more difficult to find an effective treatment 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623